As filed with the Securities and Exchange Commission on November 25, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: September 30 Date of reporting period: November 3, 2014 – September 30, 2015 ITEM 1. REPORT TO STOCKHOLDERS. TABLE OF CONTENTS Gurtin National Municipal Value Fund A Message to Our Shareholders (Unaudited) 2 Performance Chart and Analysis (Unaudited) 4 Schedule of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changesin Net Assets 12 Financial Highlights 13 Gurtin California Municipal Value Fund A Message to Our Shareholders (Unaudited) 14 Performance Chart and Analysis (Unaudited) 16 Schedule of Investments 18 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 30 Additional Information (Unaudited) 31 GURTIN NATIONAL MUNICIPAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) SEPTEMBER 30, 2015 Dear Shareholders: Over the course of the first year of the Gurtin National Municipal Value Fund and Gurtin California Municipal Value Fund (“Gurtin Value Funds”), we have found great opportunity in broad financial market volatility and Federal Reserve uncertainty, while maintaining a high credit quality discipline and focus on maximizing long-term income while preserving capital in our management of the Gurtin Value Funds. As nimble, contrarian investors, key sources of opportunity that we were able to seize in the ultra-low interest rate environment of the past twelve months as we sought to meet the Gurtin Value Funds’ implicit objective of yield maximization included: 1.Weakness in the State of Illinois and City of Chicago. When Moody’s Investors Service downgraded the City of Chicago multiple notches to junk status in May 2015 and Standard & Poor’s downgraded the City for the second time in two months in July 2015, many municipal market investors were seemingly rattled and the resultant credit fears and highly publicized headlines served as a source of opportunity for the Gurtin Value Funds. With the State of Illinois simultaneously dealing with pension woes and fiscal issues, we were able to purchase high quality bonds of peripheral entities sheltered from the City and State’s credit distress, but tarnished all the same by the market’s wrongful association with the fiscal woes of this highly publicized area of credit distress. We have also been able to selectively extend duration in certain purchases due to idiosyncratic spread widening in misunderstood credits in the City and State. 2.An uptick in rates prior to the August 2015 Federal Reserve meeting. When Chairperson Yellen issued a personal code of silence for the month leading up to the August 2015 Federal Reserve meeting, she went a step further than simply “keeping cards close to the vest”. Unlike many who provided clues as to potential Fed action on its threat to raise rates, Yellen remained quiet, even going as far as being a no-show at the prestigious Jackson Hole Economic Summit. As a result, just prior to the September 17th announcement, even as economists remained divided regarding whether the Fed would hold policy steady or tighten by 25 basis points, the markets, as measured by 30-Day Fed Funds futures handicapped the odds of a hike at below 30%. The end result was an uptick in market rates prior to the Federal Reserve meeting. True to our nimble, opportunistic management style for the Gurtin Value Funds, we seized this opportunity to buy bonds with solid risk adjusted yields. As we approach the eighth year since the onset of the 2008 credit crisis, it seems clear that while inflation and interest rates may trend higher in the future, it is probable that the upward trajectory will be choppy, but rather slow overall. Serving as historical precedent of the sluggish upward movement is the notable absence of the September hike expected by economists as of the July Federal Reserve meeting – in spite of the Federal Reserve’s July 29th statement and the Federal Reserve’s published dot plots of expected rates which predicted two 25-basis point hikes by 2015 year-end. Further, the following statistics on employment and inflation that succeeded the July Federal Reserve meeting certainly, at least at face value, also appeared to flash the green light for a rate rise that never came: 1. The unemployment rate, as represented by the Bureau of Labor Statistics, declined from 5.7% at the onset of 2015, to 5.3% at the July Federal Reserve meeting, to 5.1% at the end of August, 2. Non-farm payrolls, as represented by the Bureau of Labor Statistics, averaged a 209,000 increase over the two months prior to the most recent Federal Reserve meeting (only a shade below the 212,000 monthly average for 2015 year-to-date), and 3. Inflation, as measured by the Consumer Price Index (excluding food and energy) and represented by the Bureau of Labor Statistics, remained unchanged from the July meeting at a year-over-year increase of 1.8% (below the 2.0% target, but up from 1.6% at the beginning of 2015). 2 GURTIN NATIONAL MUNICIPAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) SEPTEMBER 30, 2015 By not raising rates even as employment and inflation statistics suggested it should, the Federal Reserve has essentially revealed that it sees very little risk of inflation over the near term and will likely be reluctant to raise rates unless the economy remains stable, and markets are calm and have fully discounted an interest rate rise. While we have selectively added some longer duration bond structures to the Gurtin Value Funds, we remain poised with plenty of liquidity to take advantage of potential future choppiness in the market that we believe will arise from the volatility and outsized market reaction to the ongoing uncertainty regarding the Federal Reserve’s decision if or when to eventually raise interest rates. In the meantime, we stay patient and stick to our high credit quality discipline and focus on maximizing long-term income while preserving capital. Sincerely, William R. Gurtin CEO, CIO, Managing Partner Gurtin Fixed Income Management, LLC There can be no guarantee that any strategy (risk management or otherwise) will be successful. All investing involves risk, including potential loss of principal. Bonds: Investing in the bond market is subject to certain risks including market, interest-rate, issuer, credit and inflation risk; investments may be worth more or less than the original cost when redeemed. Income from municipal bonds may be subject to state and local taxes and at times the alternative minimum tax; a strategy concentrating in a single or limited number of states is subject to greater risk of adverse economic conditions and regulatory changes. The value of most bond funds and fixed income securities are impacted by changes in interest rates. Bonds and bond funds with longer durations tend to be more sensitive and more volatile than securities with shorter durations; bond prices generally fall as interest rates rise. Liquidity Risk: Certain types of municipal securities that a Fund may hold may be less “liquid,” or more difficult to purchase or sell, in a short period of time than other investments. The Fund may experience losses if required to sell such less liquid investments within an unreasonable period of time or at unfavorable prices. 3 GURTIN NATIONAL MUNICIPAL VALUE FUND PERFORMANCE CHART AND ANALYSIS (Unaudited) SEPTEMBER 30, 2015 The following chart reflects the change in the value of a hypothetical $250,000 investment in Institutional Shares, including reinvested dividends and distributions, in Gurtin National Municipal Value Fund (the “Fund”) compared with the performance of the benchmark, Bank of America Merrill Lynch Municipal Miscellaneous Index 7-12 Years(“BAML Muni Misc 7-12”) and the Bank of America Merrill Lynch Municipal Blended Index (“BAML Muni Blended”), since inception. The BAML Muni Misc 7-12 was formerly known as the Merrill Lynch Municipals Miscellaneous 7-12 Years Index and measures the performance of municipal securities with a remaining term to final maturity greater than or equal to 7 years and less than 12 years. The BAML Muni Blended is a blend of 75% of The Bank of America Merrill Lynch 7-12 Year US Large Cap Municipal Securities Index, a subset of the Bank of America Merrill Lynch US Large Cap Municipal Securities Index including all securities with a remaining term to final maturity greater than or equal to 7 years and less than 12 years, and 25% of the Bank of America Merrill Lynch 12-22 Year US Large Cap Municipal Securities Index, a subset of the Bank of America Merrill Lynch US Large Cap Municipal Securities Index including all securities with a remaining term to final maturity greater than or equal to 12 years and less than 22 years. The total returns of both the BAML Muni Misc 7-12 and the BAML Muni Blended includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total returns of the BAML Muni Misc 7-12 and the BAML Muni Blended do not include expenses. The Fund is professionally managed while the BAML Muni Misc 7-12 and the BAML Muni Blended are unmanaged and are not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (844) 342-5763. As stated in the Fund’s current prospectus, the annual operating expense ratio (gross) is 1.03%. However, the Fund’s adviser has contractually agreed to waive its fee and/or reimburse expenses to limit total operating expenses(excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expenses and extraordinary expenses) to 0.60%, through January 28, 2016. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 4 GURTIN NATIONAL MUNICIPAL VALUE FUND PERFORMANCE CHART AND ANALYSIS (Unaudited) SEPTEMBER 30, 2015 The Fund’s underperformance relative to the benchmark BAML Muni Blended and the BAML Muni Misc 7-12 during the twelve months ended September 30, 2015, was largely attributable to the Fund’s relatively shorter, more conservative positioning, with effective duration as of each month end being 69% and 54% that of the benchmark BAML Muni Blended and the BAML Muni Misc 7-12 on average, respectively. However, underperformance of these indices was mitigated by the Fund’s credit quality positioning. Notably, the State of Illinois’ and City of Chicago’s fiscal challenges repeatedly made headlines over the course of the year, resulting in negative effects on pricing. Whereas both the Fund and the benchmark BAML Muni Blended had exposure to Illinois bonds, the Fund’s selective purchase of high quality bonds of peripheral entities sheltered from the City and State’s credit distress, added value relative to the benchmark. In addition, the Fund benefited from favorable sector positioning and security structure selection as we exploited increased opportunity in select issuers within the healthcare and airport municipal sectors, and callable zero-coupon bond structures. A privately offered fund managed by the Gurtin National Municipal Value Fund’s Adviser and portfolio management team (“Predecessor Fund”) reorganized into the Gurtin National Municipal Value Fund on November 3, 2014. This Predecessor Fund was organized on November 16, 2009, and commenced operations on May 3, 2010. The Predecessor Fund had an investment objective and strategies that were, in all material respects, identical to those of the Fund, and was managed in a manner that, in all material respects, complied with the investment guidelines and restrictions of the Gurtin National Municipal Value Fund. The Predecessor Fund, however, was not registered as an investment company under the Investment Company Act of 1940 (the “1940 Act”), and the Predecessor Fund was not subject to certain investment limitations, diversification requirements, liquidity requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986 which, if applicable, may have adversely affected its performance. The Gurtin National Municipal Value Fund’s performance for periods prior to the commencement of operations is that of the Predecessor Fund and is based on calculations that are different from the standardized method of calculations adopted by the SEC. The performance of the Predecessor Fund was calculated net of the Predecessor Fund’s fees and expenses. The performance of the Predecessor Fund has not been restated to reflect the fees, estimated expenses and fee waivers and/or expense limitations of the Gurtin National Municipal Value Fund. If the performance of the Predecessor Fund had been restated to reflect the applicable fees and expenses of the Gurtin National Municipal Value Fund, the performance may have been higher or lower. Past performance is not indicative of future results. 5 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 Principal Security Description Rate Maturity Value Municipal Bonds - 99.8% Alabama - 1.7% $ Alabama Special Care Facilities Financing Authority-Birmingham AL, Alabama Revenue Bond % 11/15/39 $ Arkansas - 0.1% Arkansas Development Finance Authority, Arkansas Revenue Bond, Series B 04/01/21 California- 14.4% California Health Facilities Financing Authority, California Revenue Bond 07/01/26 California Health Facilities Financing Authority, California Revenue Bond, Series A 04/01/25 California State Public Works Board, California Revenue Bond, Series B1 03/01/30 California State Public Works Board, California Revenue Bond, Series C 10/01/22 California State Public Works Board, California Revenue Bond, Series G 11/01/37 City of Fairfield CA, California Certificate of Participation, Series A (a) 04/01/30 County of San Bernardino CA, California Certificate of Participation 08/01/28 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/29 Principal Security Description Rate Maturity Value $ Los Angeles County Public Works Financing Authority, California Revenue Bond, Series A % 12/01/17 $ Los Angeles County Public Works Financing Authority, California Revenue Bond, Series A 12/01/25 Modesto Irrigation District Financing Authority, California Revenue Bond (b) 09/01/27 Natomas Unified School District, California General Obligation Bond (a) 08/01/26 Natomas Unified School District, California General Obligation Bond (a) 08/01/27 State of California, General Obligation Bond, Series 07 10/01/27 Stockton East Water District, California Certificate of Participation, Series B (a) 5.96-5.97 04/01/20 Stockton East Water District, California Certificate of Participation, Series B (a) 04/01/26 Victor Valley Community College District, California General Obligation Bond, Series A 08/01/29 Connecticut - 6.9% Connecticut State Health & Educational Facility Authority, Connecticut Revenue Bond, Series A 07/01/42 University of Connecticut, Connecticut Revenue Bond, Series A 02/15/18 See Notes to Financial Statements.6 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 Principal Security Description Rate Maturity Value Florida - 5.1% $ Highlands County Health Facilities Authority, Florida Revenue Bond, Series G (b) % 11/15/22 $ South Florida Water Management District, Florida Certificate of Participation 10/01/36 South Miami Health Facilities Authority, Florida Revenue Bond 08/15/32 Illinois - 21.0% Chicago Park District, Illinois General Obligation Bond, Series A 01/01/25 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/27 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/33 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/33 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/40 Chicago Park District, Illinois General Obligation Bond, Series C 01/01/27 Chicago Park District, Illinois General Obligation Bond, Series C 01/01/29 Illinois Finance Authority, Illinois Revenue Bond, Series D 11/01/28 Illinois Finance Authority, Illinois Revenue Bonds 07/01/46 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond 06/15/50 Principal Security Description Rate Maturity Value $ Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series A % 06/15/53 $ Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series B 12/15/28 Township of Campton IL, Illinois General Obligation Bond 12/15/19 University of Illinois, Illinois Revenue Bond, Series A 04/01/36 University of Illinois, Illinois Revenue Bond, Series A 04/01/39 Will Grundy Etc Counties Community College District No. 525, Illinois General Obligation Bond, Series B 06/01/36 Indiana - 2.3% Indiana Finance Authority, Indiana Revenue Bond, Series A 05/01/42 Kansas - 1.9% Kansas Development Finance Authority, Kansas Revenue Bond 10/01/16 Maryland - 0.7% Montgomery County Housing Opportunites Commission, Maryland Revenue Bond, Series C 07/01/31 Massachusetts - 1.3% Massachusetts Housing Finance Agency, Massachusetts Revenue Bond, Series C 12/01/30 Michigan - 11.8% Michigan Municipal Bond Authority, Michigan Revenue Bond 10/01/25 See Notes to Financial Statements.7 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 Principal Security Description Rate Maturity Value $ Michigan State Building Authority, Michigan Revenue Bond % 10/15/25 $ Michigan State Building Authority, Michigan Revenue Bond 10/15/28 Michigan State Building Authority, Michigan Revenue Bond 10/15/33 Michigan State Building Authority, Michigan Revenue Bond, Series A 10/15/31 Michigan State Housing Development Authority, Michigan Revenue Bond, Series A 10/01/29 Michigan Strategic Fund, Michigan Revenue Bond 10/15/15 Missouri - 0.3% St Louis Municipal Finance Corp., Missouri Revenue Bond 02/15/23 Nevada - 4.1% County of Clark NV, Nevada General Obligation Bond 11/01/30 County of Clark NV, Nevada General Obligation Bond 11/01/35 Nevada Housing Division, Nevada Revenue Bond, Series A 10/01/20 New York - 6.5% Metropolitan Transportation Authority, Illinois Revenue Bond, Series A 11/15/31 Metropolitan Transportation Authority, New York Revenue Bond, Series C 11/15/31 Principal Security Description Rate Maturity Value $ New York State Dormitory Authority, New York Revenue Bond % 07/01/30 $ New York State Dormitory Authority, New York Revenue Bond, Series D 02/15/19 Schenectady Metroplex Development Authority, New York Revenue Bond, Series A 08/01/33 Ohio - 4.5% American Municipal Power, Inc., Ohio Revenue Bond, Series B 02/15/37 Gallia County Local School District, Ohio General Obligation Bond 12/01/30 Oregon - 0.0% State of Oregon Housing & Community Services Department, Oregon Revenue Bond, Series B 07/01/26 Pennsylvania - 2.6% Swarthmore Borough Authority, Pennsylvania Revenue Bond, Series A 09/15/30 South Carolina - 2.3% South Carolina Transportation Infrastructure Bank, South Carolina Revenue Bond, Series A 10/01/21 Texas - 9.5% City Public Service Board of San Antonio TX, Texas Revenue Bond 02/01/32 County of Harris TX, Texas Revenue Bond (b) 08/15/35 See Notes to Financial Statements.8 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 Principal Security Description Rate Maturity Value $ Lamar Consolidated Independent School District, Texas General Obligation Bond % 02/15/38 $ Northside Independent School District, Texas General Obligation Bond 06/15/35 Red River Education Financing Corp., Texas Revenue Bond 03/15/38 Schertz-Cibolo-Universal City Independent School District, Texas General Obligation Bond 02/01/36 Washington - 2.3% Central Puget Sound Regional Transit Authority, Washington Revenue Bond 02/01/28 State of Washington, Washington Certificate of Participation, Series D 07/01/28 Wisconsin - 0.5% Central Brown County Water Authority, Wisconsin Revenue Bond 12/01/30 Total Municipal Bonds (Cost $89,315,496) 91,572,093 Shares Security Description Value Money Market Fund - 1.1% Fidelity Government Money Market Fund, 0.01% (b)(Cost $966,582) Total Investments - 100.9% (Cost $90,282,078)* $ 92,538,675 Other Assets & Liabilities, Net – (0.9)% ) Net Assets – 100.0% $ (a) Zero coupon bond. Interest rate presented is yield to maturity. (b) Variable rate security. Rate presented is as of September 30, 2015. * Cost for federal income tax purposes is $90,282,078 and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table includes Municipal Bonds and a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each Municipal Bond security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. AFA PORTFOLIO HOLDINGS % of Total Investments Municipal Bonds % Money Market Fund % % See Notes to Financial Statements.9 GURTIN NATIONAL MUNICIPAL VALUE FUND STATEMENT OF ASSETS AND LIABILITIES SEPTEMBER 30, 2015 ASSETS Total investments, at value (Cost $90,282,078) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Deferred offering costs Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distributions payable Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income 5 Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ See Notes to Financial Statements.10 GURTIN NATIONAL MUNICIPAL VALUE FUND STATEMENT OF OPERATIONS PERIOD ENDED SEPTEMBER 30, 2015* INVESTMENT INCOME Dividend income $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund services fees Non 12b-1 shareholder servicing fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Offering costs Miscellaneous expenses Total Expenses Fees waived ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized loss on investments ) Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Commencement of operations was November 3, 2014. See Notes to Financial Statements.11 GURTIN NATIONAL MUNICIPAL VALUE FUND STATEMENT OF CHANGES IN NET ASSETS November 3, 2014* Through September 30, 2015 OPERATIONS Net investment income $ Net realized loss ) Net change in unrealized appreciation Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) CAPITAL SHARE TRANSACTIONS Sale of shares (Note 1) Reinvestment of distributions Redemption of shares ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period (Including line (a)) $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) Increase in Shares (a) Undistributed net investment income $ 5 * Commencement of operations. See Notes to Financial Statements.12 GURTIN NATIONAL MUNICIPAL VALUE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. November 3, 2014 (a) through September 30, 2015 INSTITUTIONAL CLASS NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) NET ASSET VALUE, End of Period $ TOTAL RETURN %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(d) Net expenses %(d) Gross expenses(e) %(d) PORTFOLIO TURNOVER RATE 32 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers. See Notes to Financial Statements.13 GURTIN CALIFORNIA MUNICIPAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) SEPTEMBER 30, 2015 Dear Shareholders: Over the course of the first year of the Gurtin National Municipal Value Fund and Gurtin California Municipal Value Fund (“Gurtin Value Funds”), we have found great opportunity in broad financial market volatility and Federal Reserve uncertainty, while maintaining a high credit quality discipline and focus on maximizing long-term income while preserving capital in our management of the Gurtin Value Funds. As nimble, contrarian investors, key sources of opportunity that we were able to seize in the ultra-low interest rate environment of the past twelve months as we sought to meet the Gurtin Value Funds’ implicit objective of yield maximization included: 1.Weakness in the State of Illinois and City of Chicago. When Moody’s Investors Service downgraded the City of Chicago multiple notches to junk status in May 2015 and Standard & Poor’s downgraded the City for the second time in two months in July 2015, many municipal market investors were seemingly rattled and the resultant credit fears and highly publicized headlines served as a source of opportunity for the Gurtin Value Funds. With the State of Illinois simultaneously dealing with pension woes and fiscal issues, we were able to purchase high quality bonds of peripheral entities sheltered from the City and State’s credit distress, but tarnished all the same by the market’s wrongful association with the fiscal woes of this highly publicized area of credit distress. We have also been able to selectively extend duration in certain purchases due to idiosyncratic spread widening in misunderstood credits in the City and State. 2.An uptick in rates prior to the August 2015 Federal Reserve meeting. When Chairperson Yellen issued a personal code of silence for the month leading up to the August 2015 Federal Reserve meeting, she went a step further than simply “keeping cards close to the vest”. Unlike many who provided clues as to potential Fed action on its threat to raise rates, Yellen remained quiet, even going as far as being a no-show at the prestigious Jackson Hole Economic Summit. As a result, just prior to the September 17th announcement, even as economists remained divided regarding whether the Fed would hold policy steady or tighten by 25 basis points, the markets, as measured by 30-Day Fed Funds futures handicapped the odds of a hike at below 30%. The end result was an uptick in market rates prior to the Federal Reserve meeting. True to our nimble, opportunistic management style for the Gurtin Value Funds, we seized this opportunity to buy bonds with solid risk adjusted yields. As we approach the eighth year since the onset of the 2008 credit crisis, it seems clear that while inflation and interest rates may trend higher in the future, it is probable that the upward trajectory will be choppy, but rather slow overall. Serving as historical precedent of the sluggish upward movement is the notable absence of the September hike expected by economists as of the July Federal Reserve meeting – in spite of the Federal Reserve’s July 29th statement and the Federal Reserve’s published dot plots of expected rates which predicted two 25-basis point hikes by 2015 year-end. Further, the following statistics on employment and inflation that succeeded the July Federal Reserve meeting certainly, at least at face value, also appeared to flash the green light for a rate rise that never came: 1. The unemployment rate, as represented by the Bureau of Labor Statistics, declined from 5.7% at the onset of 2015, to 5.3% at the July Federal Reserve meeting, to 5.1% at the end of August, 2. Non-farm payrolls, as represented by the Bureau of Labor Statistics, averaged a 209,000 increase over the two months prior to the most recent Federal Reserve meeting (only a shade below the 212,000 monthly average for 2015 year-to-date), and 3. Inflation, as measured by the Consumer Price Index (excluding food and energy) and represented by the Bureau of Labor Statistics, remained unchanged from the July meeting at a year-over-year increase of 1.8% (below the 2.0% target, but up from 1.6% at the beginning of 2015). 14 GURTIN CALIFORNIA MUNICIPAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) SEPTEMBER 30, 2015 By not raising rates even as employment and inflation statistics suggested it should, the Federal Reserve has essentially revealed that it sees very little risk of inflation over the near term and will likely be reluctant to raise rates unless the economy remains stable, and markets are calm and have fully discounted an interest rate rise. While we have selectively added some longer duration bond structures to the Gurtin Value Funds, we remain poised with plenty of liquidity to take advantage of potential future choppiness in the market that we believe will arise from the volatility and outsized market reaction to the ongoing uncertainty regarding the Federal Reserve’s decision if or when to eventually raise interest rates. In the meantime, we stay patient and stick to our high credit quality discipline and focus on maximizing long-term income while preserving capital. Sincerely, William R. Gurtin CEO, CIO, Managing Partner Gurtin Fixed Income Management, LLC There can be no guarantee that any strategy (risk management or otherwise) will be successful. All investing involves risk, including potential loss of principal. Bonds: Investing in the bond market is subject to certain risks including market, interest-rate, issuer, credit and inflation risk; investments may be worth more or less than the original cost when redeemed. Income from municipal bonds may be subject to state and local taxes and at times the alternative minimum tax; a strategy concentrating in a single or limited number of states is subject to greater risk of adverse economic conditions and regulatory changes. The value of most bond funds and fixed income securities are impacted by changes in interest rates. Bonds and bond funds with longer durations tend to be more sensitive and more volatile than securities with shorter durations; bond prices generally fall as interest rates rise. Liquidity Risk: Certain types of municipal securities that a Fund may hold may be less “liquid,” or more difficult to purchase or sell, in a short period of time than other investments. The Fund may experience losses if required to sell such less liquid investments within an unreasonable period of time or at unfavorable prices. 15 GURTIN CALIFORNIA MUNICIPAL VALUE FUND PERFORMANCE CHART AND ANALYSIS (Unaudited) SEPTEMBER 30, 2015 The following chart reflects the change in the value of a hypothetical $250,000 investment in Institutional Shares, including reinvested dividends and distributions, in Gurtin California Municipal Value Fund (the “Fund”) compared with the performance of the benchmark, Bank of America Merrill Lynch Municipal Miscellaneous Index 7-12 Years(“BAML Muni Misc 7-12”) and the Bank of America Merrill Lynch Municipal Blended Index (“BAML Muni Blended”), since inception. The BAML Muni Misc 7-12 was formerly known as the Merrill Lynch Municipals Miscellaneous 7-12 Years Index and measures the performance of municipal securities with a remaining term to final maturity greater than or equal to 7 years and less than 12 years. The BAML Muni Blended is a blend of 75% of The Bank of America Merrill Lynch 7-12 Year US Large Cap Municipal Securities Index, a subset of the Bank of America Merrill Lynch US Large Cap Municipal Securities Index including all securities with a remaining term to final maturity greater than or equal to 7 years and less than 12 years, and 25% of the Bank of America Merrill Lynch 12-22 Year US Large Cap Municipal Securities Index, a subset of the Bank of America Merrill Lynch US Large Cap Municipal Securities Index including all securities with a remaining term to final maturity greater than or equal to 12 years and less than 22 years. The total returns of both the BAML Muni Misc 7-12 and the BAML Muni Blended includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total returns of the BAML Muni Misc 7-12 and the BAML Muni Blended does not include expenses. The Fund is professionally managed while the BAML Muni Misc 7-12 and the BAML Muni Blended are unmanaged and are not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (844) 342-5763. As stated in the Fund’s current prospectus, the annual operating expense ratio (gross) is 0.87%. However, the Fund’s adviser has contractually agreed to waive its fee and/or reimburse expenses to limit total operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expenses and extraordinary expenses) to 0.60%, through January 28, 2016. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 16 GURTIN CALIFORNIA MUNICIPAL VALUE FUND PERFORMANCE CHART AND ANALYSIS (Unaudited) SEPTEMBER 30, 2015 The Fund’s underperformance relative to the benchmark BAML Muni Blended and the BAML Muni Misc 7-12 during the twelve months ended September 30, 2015, was largely attributable to the Fund’s relatively shorter, more conservative positioning, with effective duration as of each month-end being 64% and 50% of the benchmark BAML Muni Blended and the BAML Muni Misc 7-12 on average, respectively. However underperformance of these indices was mitigated by the Fund’s credity quality positioning. Notably, the State of Illinois’ and City of Chicago’s fiscal challenges repeatedly made headlines over the course of the year, resulting in negative effects on pricing. Whereas both the Fund and the benchmark BAML Muni Blended had exposure to Illinois bonds, the Fund’s selective purchase of high quality bonds of peripheral entities sheltered from the City and State’s credit distress, added value relative to the benchmark. In addition, the Fund benefited from security structure selection as we exploited increased opportunity in callable zero-coupon bond structures. A privately offered fund managed by the Gurtin California Municipal Value Fund’s Adviser and portfolio management team (“Predecessor Fund”) reorganized into the Gurtin California Municipal Value Fund on November 3, 2014. This Predecessor Fund was organized on November 16, 2009, and commenced operations on May 3, 2010. The Predecessor Fund had an investment objective and strategies that were, in all material respects, identical to those of the Fund, and was managed in a manner that, in all material respects, complied with the investment guidelines and restrictions of the Gurtin California Municipal Value Fund. The Predecessor Fund, however, was not registered as an investment company under the Investment Company Act of 1940 (the “1940 Act”), and the Predecessor Fund was not subject to certain investment limitations, diversification requirements, liquidity requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986 which, if applicable, may have adversely affected its performance. The Gurtin California Municipal Value Fund’s performance for periods prior to the commencement of operations is that of the Predecessor Fund and is based on calculations that are different from the standardized method of calculations adopted by the SEC. The performance of the Predecessor Fund was calculated net of the Predecessor Fund’s fees and expenses. The performance of the Predecessor Fund has not been restated to reflect the fees, estimated expenses and fee waivers and/or expense limitations of the Gurtin California Municipal Value Fund. If the performance of the Predecessor Fund had been restated to reflect the applicable fees and expenses of the Gurtin California Municipal Value Fund, the performance may have been higher or lower. Past performance is not indicative of future results. 17 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 Principal Security Description Rate Maturity Value Municipal Bonds - 100.7% California- 84.4% $ Abag Finance Authority for Nonprofit Corps, California Revenue Bond % 01/01/33 $ Alameda Public Financing Authority, California Revenue Bond, Series A 07/01/29 Anaheim Public Financing Authority, California Revenue Bond 10/01/21 Bret Harte Union High School District, California Certificate of Participation 09/01/20 California Health Facilities Financing Authority, California Revenue Bond 07/01/36 California Infrastructure & Economic Development Bank, California Revenue Bond 08/15/23 California Infrastructure & Economic Development Bank, California Revenue Bond 08/15/29 California Infrastructure & Economic Development Bank, California Revenue Bond, Series A2 (a) 10/01/47 California State Public Works Board, California Revenue Bond, Series A 12/01/23 California State Public Works Board, California Revenue Bond, Series B 04/01/27 California State Public Works Board, California Revenue Bond, Series B1 03/01/26 Principal Security Description Rate Maturity Value $ California State Public Works Board, California Revenue Bond, Series G % 11/01/31 $ California State Public Works Board, California Revenue Bond, Series G 11/01/37 California State Public Works Board, California Revenue Bond, Series G1 10/01/30 California State Public Works Board, California Revenue Bond, Series I-1 11/01/29 Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/30 Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/33 Chabot-Las Positas Community College District, California General Obligation Bond, Series C (b) 08/01/36 Chino Valley Unified School District, California General Obligation Bond (b) 08/01/26 Chino Valley Unified School District, California General Obligation Bond (b 08/01/29 City of Fairfield CA, California Certificate of Participation, Series A (b) 04/01/30 City of Fresno CA Water System, California Revenue Bond, Series A 06/01/18 City of Los Angeles CA, California Certificate of Participation 11/01/15 See Notes to Financial Statements.18 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 Principal Security Description Rate Maturity Value $ City of Vallejo CA Water Revenue, California Revenue Bond % 05/01/18 $ Coachella Valley Unified School District, California General Obligation Bond, Series D 08/01/37 Contra Costa Transportation Authority, California Revenue Bond (a) 03/01/34 Corona Public Financing Authority, California Revenue Bond, Series C 09/01/21 County of San Bernardino CA, California Certificate of Participation 08/01/28 County of San Bernardino CA, California Certificate of Participation 08/01/28 Dublin Unified School District, California General Obligation Bond, Series D (b) 08/01/34 Elk Grove Finance Authority, California Special Tax Bond 09/01/38 Fresno Unified School District, California General Obligation Bond, Series G (b) 08/01/41 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/23 Los Angeles Community Redevelopment Agency, California Revenue Bond 09/01/37 Los Angeles County Public Works Financing Authority, California Revenue Bond, Series A 12/01/26 Principal Security Description Rate Maturity Value $ Los Angeles County Schools Regionalized Business Services Corp., California Certificate of Participation, Series B % 06/01/27 $ Los Angeles Department of Water & Power, California Revenue Bond, Series A-1 07/01/39 Los Angeles Department of Water, California Revenue Bond 07/01/38 Los Angeles Department of Water, California Revenue Bond, Series A2 07/01/35 Los Angeles Municipal Improvement Corp., California Revenue Bond 08/01/23 Metropolitan Water District of Southern California, California Revenue Bond 07/01/37 Metropolitan Water District of Southern California, California Revenue Bond, Series C 07/01/35 Modesto Irrigation District Financing Authority, California Revenue Bond (a) 09/01/27 Modesto Irrigation District Financing Authority, California Revenue Bond (a) 09/01/37 New Haven Unified School District, California General Obligation Bond, Series A (b) 08/01/24 New Haven Unified School District, California General Obligation Bond, Series A (b) 08/01/27 See Notes to Financial Statements.19 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 Principal Security Description Rate Maturity Value $ Northern California Transmission Agency, California Revenue Bond (a) % 05/01/24 $ Oakland Unified School District/Alameda County, California General Obligation 08/01/38 Oxnard School District, California General Obligation Bond, Series A 08/01/30 Placentia-Yorba Linda Unified School District, California Certificate of Participation 10/01/30 Port of Oakland, California Revenue Bond, Series P 05/01/33 Regents of the University of California Medical Center Pooled Revenue, California Revenue Bond, Series C2 (a) 05/15/43 San Bernardino City Unified School District, California General Obligation Bond, Series C 08/01/40 San Bernardino Community College District, California General Obligation Bond, Series C 08/01/31 San Bernardino Municipal Water Department, California Certificate of Participation 02/01/17 San Diego Public Facilities Financing Authority, California Revenue Bond, Series A 04/15/29 San Francisco Bay Area Rapid Transit District, California Revenue Bond, Series A 07/01/34 Principal Security Description Rate Maturity Value $ San Mateo Union High School District, California General Obligation Bond, Series A (b) % 09/01/25 $ Santa Clara County Board of Education, California Certificate of Participation 04/01/25 Sierra View Local Health Care District, California Revenue Bond 07/01/37 State of California, California General Obligation Bond 11/01/37 State of California, California General Obligation Bond 10/01/28 State of California, California General Obligation Bond 08/01/30 State of California, California General Obligation Bond, Series 07 10/01/27 State of California, California General Obligation Bond, Series 2007 05/01/30 Stockton East Water District, California Certificate of Participation, Series B (b) 5.96-6.00 04/01/21 Stockton East Water District, California Certificate of Participation, Series B (b) 04/01/25 Stockton Unified School District, California General Obligation Bond 07/01/27 Stockton Unified School District, California General Obligation Bond 09/01/30 Tulare County Board of Education, California Certificate of Participation 05/01/33 See Notes to Financial Statements.20 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2015 Principal Security Description Rate Maturity Value $ Victor Valley Community College District, California General Obligation Bond, Series A % 08/01/29 $ Illinois - 12.7% Chicago Park District, Illinois General Obligation Bond, Series A 01/01/30 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/35 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/40 Chicago Park District, Illinois General Obligation Bond, Series B 01/01/26 Chicago Park District, Illinois General Obligation Bond, Series B 01/01/26 Chicago Park District, Illinois General Obligation Bond, Series C 01/01/23 Chicago Park District, Illinois General Obligation Bond, Series C 01/01/40 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond 06/15/50 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series A 06/15/53 Metropolitan Pier & Exposition Authority, Illinois Revenue Bond, Series B 12/15/28 Michigan - 3.6% Michigan Municipal Bond Authority, Michigan Revenue Bond 10/01/26 Total Municipal Bonds (Cost $158,404,551) Shares Security Description Value Money Market Fund - 1.8% Fidelity Government Money Market Fund, 0.01% (a)(Cost $2,891,857) $ Total Investments - 102.5% (Cost $161,296,408)* $ Other Assets & Liabilities, Net – (2.5)% ) Net Assets – 100.0% $ (a) Variable rate security. Rate presented is as of September 30, 2015. (b) Zero coupon bond. Rate presented is yield to maturity. * Cost for federal income tax purposes is $161,296,408 and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table includes Municipal Bonds and a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each Municipal Bond security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. AFA PORTFOLIO HOLDINGS % of Total Investments Municipal Bonds 98.3 % Money Market Fund 1.7 % 100.0 % See Notes to Financial Statements.21 GURTIN CALIFORNIA MUNICIPAL VALUE FUND STATEMENT OF ASSETS AND LIABILITIES SEPTEMBER 30, 2015 ASSETS Total investments, at value (Cost $161,296,408) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Deferred offering costs Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distributions payable Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses 66 Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income 17 Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ See Notes to Financial Statements.22 GURTIN CALIFORNIA MUNICIPAL VALUE FUND STATEMENT OF OPERATIONS PERIOD ENDED SEPTEMBER 30, 2015* INVESTMENT INCOME Dividend income $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund services fees Non 12b-1 shareholder servicing fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Offering costs Miscellaneous expenses Total Expenses Fees waived ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized loss on investments ) Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Commencement of operations was November 3, 2014. See Notes to Financial Statements.23 GURTIN CALIFORNIA MUNICIPAL VALUE FUND STATEMENT OF CHANGES IN NET ASSETS November 3, 2014* Through September 30, 2015 OPERATIONS Net investment income $ Net realized loss ) Net change in unrealized appreciation Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) CAPITAL SHARE TRANSACTIONS Sale of shares (Note 1) Reinvestment of distributions Redemption of shares ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period (Including line (a)) $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) Increase in Shares (a) Undistributed net investment income $ 17 * Commencement of operations. See Notes to Financial Statements.24 GURTIN CALIFORNIA MUNICIPAL VALUE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. November 3, 2014 (a) through September 30, 2015 INSTITUTIONAL CLASS NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) NET ASSET VALUE, End of Period $ TOTAL RETURN %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(d) Net expenses %(d) Gross expenses(e) %(d) PORTFOLIO TURNOVER RATE 83 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers. See Notes to Financial Statements.25 GURTIN VALUE FUNDS NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2015 Note 1. Organization Gurtin National Municipal Value Fund and Gurtin California Municipal Value Fund (individually, a “Fund” and collectively, the “Funds”) are non-diversified portfolios of Forum Funds II (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of each Fund’s shares of beneficial interest without par value. Each Fund currently offers two class of shares: Institutional Shares and Investor Shares.As of September 30, 2015, Investor Shares had not commenced operations. The Gurtin National Municipal Value Fund’s investment objective is to provide current income exempt from regular federal income tax while seeking to preserve capital and liquidity.The Gurtin California Municipal Value Fund’s investment objective is to provide current income exempt from regular federal income tax and California state personal income taxes while seeking to preserve capital and liquidity. Each Fundcommenced operations on November 3, 2014, after they acquired the net assets of privately offered funds managed by the Funds’ adviser and portfolio management team (each a “Predecessor Fund” and collectively the “Predecessor Funds”).The Predecessor Funds of each Fund commenced operations on May 3, 2010. On November 3, 2014, the Predecessor Funds reorganized into each Fund.The reorganization of net assets and unrealized gain from this tax-free transaction were as follows: Fund Date of Contribution Net Assets Shares Issued Unrealized Gain on Investments Received from Reorganization Gurtin National Municipal Value Fund November 3, 2014 $ $ Gurtin California Municipal Value Fund November 3, 2014 Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of each Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted trade or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange-traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or evaluated bid pricing. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. Each Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in each Fund’s registration statement, performs certain functions as they relate to the administration and oversight of each Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such investments and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in 26 GURTIN VALUE FUNDS NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2015 which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. Each Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of each Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets and liabilities Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including each Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of September 30, 2015, for each Fund’s investments is included at the end of each Fund’s schedule of investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Distributions to Shareholders – Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by each Fund, timing differences and differing characterizations of distributions made by each Fund. Federal Taxes – Each Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of their taxable income to shareholders. In addition, by distributing in each calendar year substantially all of their net investment income and capital gains, if any, the Funds will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. Each Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of September 30, 2015, there are no uncertain tax positions that would require financial statement recognition, de-recognition or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Offering Costs – Offering costs of $67,862 and $60,947 for the Gurtin National Municipal Value Fund and Gurtin California Municipal Value Fund, respectively, consist of fees related to certain startup legal costs, initial registration filings, and printing and mailing of the initial prospectus. Such costs are amortized over a twelve-month period beginning with the commencement of operations of the Funds. During the period ended September 30, 2015, the Gurtin National Municipal Value Fund and Gurtin California Municipal Value Fund expensed $62,207 and $55,868, respectively. Commitments and Contingencies – In the normal course of business, each Fund enters into contracts that provide general 27 GURTIN VALUE FUNDS NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2015 indemnifications by each Fund to the counterparty to the contract. Each Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against each Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Fees and Expenses Investment Adviser – Gurtin Fixed Income Management, LLC (the “Adviser”) is the investment adviser to each Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from each Fund at an annual rate of 0.45% of each Fund’s average daily net assets. Distribution – Foreside Fund Services, LLC serves as each Fund’s distributor (the “Distributor”). The Funds have adopted a Distribution Plan (the “Plan”) for Investor Shares in accordance with Rule 12b-1 of the Act. Under the Plan, the Funds pay the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of Investor Shares. The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to each Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, each Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to each Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust paid each Independent Trustee an annual retainer fee of $5,000 for service to the Trust ($20,000 for the Chairman) for 2014. Effective January 1, 2015, each Independent Trustee’s annual retainer fee is $16,000 ($21,000 for the Chairman). The Independent Trustees and Chairman may receive additional fees for special Board meetings. The Independent Trustees are also reimbursed for all reasonable out-of-pocket expenses incurred in connection with their duties as Trustees, including travel and related expenses incurred in attending Board meetings. The amount of Independent Trustees’ fees attributable to each Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from each Fund. Note 4. Expense Reimbursement and Fees Waived The Adviser has contractually agreed to waive a portion of its fee and reimburse certain expenses to limit total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expense and extraordinary expenses) to 0.60% and 0.85% of average daily net assets through January 28, 2016, of each Fund’s Institutional Shares and Investor Shares, respectively. Other fund service providers have voluntarily agreed to waive a portion of their fees.Voluntary fee waivers may be reduced or eliminated at any time. For the period ended September 30, 2015, fees waived were as follows: Investment Adviser Fees Waived Other Waivers Total Fees Waived Gurtin National Municipal Value Fund $ $ $ Gurtin California Municipal Value Fund Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended September 30, 2015, were as follows: Purchases Sales Gurtin National Municipal Value Fund $ $ Gurtin California Municipal Value Fund 28 GURTIN VALUE FUNDS NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2015 Note 6. Federal Income Tax As of September 30, 2015, distributable earnings (accumulated loss) on a tax basis were as follows: Other Temporary Differences Undistributed Tax Exempt Income Undistributed Ordinary Income Capital and Other Losses Unrealized Appreciation Total Gurtin National Municipal Value Fund $ ) $ $ $ ) $ $ Gurtin California Municipal Value Fund ) ) The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to end of period distributions payable in each Fund. Distributions paid during the fiscal period ended September 30, 2015 were characterized for tax purposes as follows: Tax-Exempt Income Ordinary Income Total Gurtin National Municipal Value Fund $ $ $ Gurtin California Municipal Value Fund Gurtin National Municipal Value Fund and Gurtin California Municipal Value Fund have $1,195 and $67,365 respectively, of available short-term capital loss carryforwards and $14,916 and $19,977, respectively of available long-term capital loss carryforwards that have no expiration date. Note 7. Recent Accounting Pronouncements In May 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2015-07 (“ASU 2015-07”) eliminating the requirement for investments measured at net asset value to be categorized within the fair value hierarchy under GAAP and requiring the disclosure of sufficient information to reconcile the fair value of the remaining assets categorized within the fair value hierarchy to the financial statements. ASU 2015-07 is effective for interim and annual reporting periods beginning after December 15, 2015. Management has reviewed the requirements and believes the adoption of ASU 2015-07 will not have a material impact on the financial statements. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and each Fund has had no such events. 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Gurtin National Municipal Value Fund and Gurtin California Municipal ValueFund and the Board of Trustees of Forum Funds II We have audited the accompanying statements of assets and liabilities of the Gurtin National Municipal Value Fund and the Gurtin California Municipal Value Fund (the “Funds”), each a series of shares of beneficial interest in the Forum Funds II, including the schedules of investments, as of September 30, 2015, and the related statements of operations and changes in net assets andthe financial highlights for the period November 3, 2014 (commencement of operations) to September 30, 2015. These financial statements and financial highlights are the responsibility of the Funds' management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of September 30, 2015 by correspondence with the custodian, brokers, or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Gurtin National Municipal Value Fund and the Gurtin California Municipal Value Fundas of September 30, 2015, and the results of their operations, the changes in their net assets and their financial highlights for the period November 3, 2014 to September 30, 2015, in conformity with accounting principles generally accepted in the United States of America. BBD, LLP Philadelphia, Pennsylvania November18, 2015 30 GURTIN VALUE FUNDS ADDITIONAL INFORMATION (Unaudited) SEPTEMBER 30, 2015 Proxy Voting Information A description of the policies and procedures that each Fund uses to determine how to vote proxies relating to securities held in each Fund’s portfolio is available, without charge and upon request, by calling (844) 342-5763 and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. Each Fund’s proxy voting record for the period from the Fund’s commencement of operations to June 30 will be available, without charge and upon request, by calling (844) 342-5763 and no later than August 31 of this year on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules Each Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Federal Tax Status of Dividends Declared during the Fiscal Year For federal income tax purposes, dividends from short-term capital gains are classified as ordinary income. The Gurtin National Municipal Value Fund designates 85.48% of its income dividend distributed as tax-exempt dividends. The Gurtin California Municipal Value Fund designates 84.93% of its income dividend distributed as tax-exempt dividends. Shareholder Expense Example As a shareholder of the Funds, you incur ongoing costs, including management fees, distribution and/or service (12b-1) fees (for Investor Shares only) and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2015, through September 30, 2015. Actual Expenses – The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 31 GURTIN VALUE FUNDS ADDITIONAL INFORMATION (Unaudited) SEPTEMBER 30, 2015 Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense April 1, 2015 September 30, 2015 Period* Ratio* Gurtin National Municipal Value Institutional Class Actual $ $ $ 0.60 % Hypothetical (5% return before taxes) $ $ $ 0.60 % Gurtin California Municipal Value Institutional Class Actual $ $ $ 0.60 % Hypothetical (5% return before taxes) $ $ $ 0.60 % *Expenses are equal to each Fund’s annualized expense ratio as indicated above multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. Trustees and Officers of the Trust The Board is responsible for oversight of the management of the Trust’s business affairs and of the exercise of all the Trust’s powers except those reserved for the shareholders. The following table provides information about each Trustee and certain officers of the Trust. Each Trustee and officer holds office until the person resigns, is removed, or is replaced. Unless otherwise noted, the persons have held their principal occupations for more than five years. The address for all Trustees and officers is Three Canal Plaza, Suite 600, Portland, Maine 04101. Mr. Keffer and Mr. Hong are considered Interested Trustees due to their affiliation with Atlantic. Each Fund’s Statement of Additional Information includes additional information about the Trustees and is available, without charge and upon request, by calling (844) 342-5763. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past Five Years Number of Series of Fund Complex¹ Overseen by Trustee Other Directorships Held by Trustee Independent Trustees David Tucker Born: 1958 Chairman of the Board; Trustee; Chairman, Nominating Committee and Qualified Legal Compliance Committee Since 2013 Director, Blue Sky Experience since 2008; Senior Vice President & General Counsel, American Century Companies 1998-2008. 36 Trustee, Forum Funds; Trustee, Forum ETF Trust Mark D. Moyer Born: 1959 Trustee; Chairman, Audit Committee Since 2013 Chief Financial Officer, Institute of International Education 2008-2011; Chief Financial Officer and Chief Restructuring Officer, Ziff Davis Media Inc. 2005-2008; Adjunct Professor of Accounting, Fairfield University 2009-2012. 10 Trustee, Forum ETF Trust; Trustee, Outlook Funds Trust Jennifer Brown-Strabley Born: 1964 Trustee Since 2013 Principal, Portland Global Advisors 1996-2010. 10 Trustee, Forum ETF Trust Interested Trustees Stacey E. Hong Born: 1966 Trustee Since 2013 President, Atlantic since 2008. 10 None John Y. Keffer2 Born: 1942 Trustee Since 2012 Chairman, Atlantic since 2008; President, Forum Investment Advisors, LLC since 2011; President, Forum Foundation (a charitable organization) since 2005; President, Forum Trust, LLC (a non-depository trust company chartered in the State of Maine) since 1997. 36 Trustee, Forum Funds; Trustee, Forum ETF Trust; ALTMFX Trust; Director, Wintergreen Fund, Inc. 1The Fund Complex includes the Trust, Forum Funds and Forum ETF Trust and is overseen by different Boards of Trustees. 2Atlantic is a subsidiary of Forum Holdings Corp. I, a Delaware corporation that is wholly owned by Mr. Keffer. 32 GURTIN VALUE FUNDS ADDITIONAL INFORMATION (Unaudited) SEPTEMBER 30, 2015 Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past Five Years Number of Series of Fund Complex¹ Overseen by Trustee Other Directorships Held by Trustee Officers Jessica Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. N/A N/A Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2013 Senior Vice President, Atlantic since 2008. N/A N/A Zachary Tackett Born: 1988 Vice President; Secretary; Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. N/A N/A Michael J. McKeen Born: 1971 Vice President Since 2013 Senior Vice President, Atlantic since 2008. N/A N/A Timothy Bowden Born: 1969 Vice President Since 2013 Manager, Atlantic since 2008. N/A N/A Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008-2013. N/A N/A Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008-2013. N/A N/A 1The Fund Complex includes the Trust, Forum Funds and Forum ETF Trust and is overseen by different Boards of Trustees. 33 ITEM 2. CODE OF ETHICS. (a) As of the end of the period covered by this report, Forum Funds II (the “Registrant”) has adopted a code of ethics, which applies to its Principal Executive Officer and Principal Financial Officer (the “Code of Ethics”). (c) There have been no amendments to the Registrant’s Code of Ethics during the period covered by this report. (d) There have been no waivers to the Registrant’s Code of Ethics during the period covered by this report. (e)Not applicable. (f) (1)A copy of the Code of Ethics is being filed under Item 12(a) hereto. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. The Board of Trustees has determined that Mr. Mark Moyer is an "audit committee financial expert" as that term is defined under applicable regulatory guidelines. Mr. Moyer is a non- “interested” Trustee (as defined in Section 2(a)(19) under the Investment Company Act of 1940, as amended (the “Act”)), and serves as Chairman of the Audit Committee. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees - The aggregate fees billed for each of the last two fiscal years (the “Reporting Periods”) for professional services rendered by the Registrant’s principal accountant for the audit of the Registrant’s annual financial statements, or services that are normally provided by the principal accountant in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $0 in 2014 and $26,400 in 2015. (b) Audit-Related Fees – The aggregate fees billed in the Reporting Periods for assurance and related services rendered by the principal accountant that were reasonably related to the performance of the audit of the Registrant’s financial statements and are not reported under paragraph (a) of this Item 4 were $0 in 2014 and $0 in 2015. (c) Tax Fees - The aggregate fees billed in the Reporting Periods for professional services rendered by the principal accountant to the Registrant for tax compliance, tax advice and tax planning were $0 in 2014 and $6,000in 2015.These services consisted of review or preparation of U.S. federal, state, local and excise tax returns. (d) All Other Fees - The aggregate fees billed in the Reporting Periods for products and services provided by the principal accountant to the Registrant, other than the services reported in paragraphs(a) through (c) of this Item, were $0 in 2014 and $0 in 2015. (e) (1) The Audit Committee reviews and approves in advance all audit and “permissible non-audit services” (as that term is defined by the rules and regulations of the Securities and Exchange Commission) to be rendered to a series of the Registrant (each, a “Series”).In addition, the Audit Committee reviews and approves in advance all “permissible non-audit services” to be provided to an investment adviser (not including any sub-adviser) of a Series, or an affiliate of such investment adviser, that is controlling, controlled by or under common control with the investment adviser and provides on-going services to the Registrant (“Affiliate”), by the Series’ principal accountant if the engagement relates directly to the operations and financial reporting of the Series.The Audit Committee considers whether fees paid by a Series’ investment adviser or an Affiliate to the Series’ principal accountant for audit and permissible non-audit services are consistent with the principal accountant’s independence. (e) (2) No services included in (b) - (d) above were approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) Not applicable (g) The aggregate non-audit fees billed by the principal accountant for services rendered to the Registrant for the Reporting Periods were $0 in 2014 and $0 in 2015.There were no fees billed in either of the Reporting Periods for non-audit services rendered by the principal accountant to the Registrant’s investment adviser or any Affiliate. (h) During the Reporting Period, the Registrant's principal accountant provided no non-audit services to the investment advisers or any entity controlling, controlled by or under common control with the investment advisers to the series of the Registrant to which this report relates. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Code of Ethics (Exhibit filed herewith). (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantForum Funds II By/s/ Jessica Chase Jessica Chase, Principal Executive Officer Date 11/23/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date 11/23/15 By/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date 11/23/15
